ON THE MERITS.
The intervenors’ judgment was not only against Carrene, but John Poley as well, and was rendered in March, J883. There had been a simulated sale from Carrene to Poley of a stock of goods the previous year, and this judgment of the intervenors had uncovered that transaction, and both were condemned solidarity to pay the Carrene debt. Poley in Ms turn had made a sale of lands and town lots to Carrene about the same time, and had put Carrene’s notes in the possession of Walsh, who was the husband of Poley’s niece, and who swears that he liad them from one Douglas, a day laborer and brother of his wife. This suit is upon those notes. All the family swore lustily as to the verity of the transaction, but the lower judge did not believe them, nor do we. The whole affair was botched, and the intention of the parties to screen this property from creditors is transparent. Simulation is sometimes difficult of detection, but dunderheads are sure to furnish the means for unveiling their awkwardly concocted schemes.
Judgment affirmed.